Citation Nr: 0803678	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-44 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from December 1983 to December 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

There is no competent evidence that the veteran has a right 
eye disorder related to disease or injury during his active 
service.  


CONCLUSION OF LAW

A right eye disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

The veteran's representative has contended that the veteran 
did not receive sufficient notice of the evidence he was 
expected to provide to substantiate his claim.  For the 
following reasons, the Board finds that the veteran was fully 
and completely notified of the evidence necessary.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the initial statutory notice was sent in June 2003, 
before the Court of Appeals for Veterans Claims (Court), in 
Pelegrini, emphasized the need to ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  However, the 
veteran was told that it was ultimately his responsibility to 
provide evidence to support his claim.  A reasonable person 
would have understood that to request any and all supporting 
evidence in his possession.  

In October 2003, the RO again asked for supporting evidence.  
The December 2003 rating decision and November 2004 statement 
of the case explained that the claim was being denied because 
there was no evidence to support it.  

When the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
appellant in December 2004 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was specifically told, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to the claim, please send it to 
us."  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in July 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This 
duty is not a one-way street.  If the claimant does not 
identify relevant treatment records, it is impossible for VA 
to procure them.  In this case, the veteran did not identify 
any post-service treatment or examination reports which might 
support a continuity of symptoms.  Neither has he identified 
any current medical records showing a present disability.  VA 
initiated a search for the veteran's service medical records.  
The original service medical records were not found.  A 
microfiche with the veteran's name on it was found.  However, 
there were no service medical records on the microfiche.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability.  To the contrary, the record shows the veteran 
works as a truck driver, a profession which requires regular 
examinations to confirm good eye sight.  Further, while the 
veteran is competent to report what he actually experienced, 
such as boxing, he does not have the medical training or 
experience to present competent evidence that a chronic eye 
injury happened in service.  Also, there is no indication 
that a right eye disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability.  Thus, the evidence does not present a situation 
that can be resolved by a VA examination at this time.  
Consequently, the Board finds that an examination is not 
required.  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

In this case, there is no competent evidence of current 
disability.  The evidence developed in connection with the 
veteran's psychiatric claim indicates that he is a trucker 
driver.  That profession requires regular examinations, 
including eye examinations.  The veteran has not reported 
that any recent examinations have shown residuals of an eye 
injury.  In the absence of competent evidence of current 
disability, the claim must be denied.  It is not enough to 
show injury during service, there must currently be a 
residual disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  There must be a current disability.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  

Service connection also requires evidence of disease or 
injury in service.  In this case, a search for the veteran's 
service medical records produced a microfiche with the 
veteran's name, which had no medical records.  This gives VA 
a heightened duty to explain its conclusions.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

The Board has considered the veteran's claim of a detached 
retina in service.  As a lay witness, the veteran is 
competent to report what he experienced, such as an injury 
resulting in a loss of visual acuity; however, he does not 
have the ability to look into his eyeball and determine that 
he has a detached retina.  Further, he does not have the 
medical expertise to make a medical diagnosis or to diagnose 
a chronic disability.  See 38 C.F.R. § 3.159(a) (2007).  As 
far as recollecting what he may have been told, a claimant's 
statements as to what a doctor said are not competent 
evidence.  Warren v. Brown, 6 Vet App 4 (1993).  

There must be evidence connecting a current disability to 
service.  In this case, over 15 years passed from the time 
that the veteran completed his active service until he filed 
his claim.  There is no lay or medical evidence of a 
continuity of visual problems from service to the present.  
See 38 C.F.R. § 3.303 (2007).  There is no medical opinion 
linking a current right eye disability to service.  There is 
simply nothing that would connect a current right eye 
disability to service.  

Conclusion

Service connection requires three elements.  There must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  In this case, none of the 
required elements has been established.  The only evidence 
the Board has to go on is the passage of 15 years between 
service and the veteran's claim, without any documentation of 
visual impairment.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Thus, the preponderance of evidence in this case is 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a right eye disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


